Citation Nr: 1027370	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to lumbosacral strain.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with L4-S1 disk disease with osteophytes and 
degenerative joint disease changes (lumbosacral strain).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the Veteran's evaluation for service connected 
lumbosacral strain to 40 percent, and a May 2007 rating decision 
of the Cleveland, Ohio, VA RO, which denied service connection 
for hypertension and entitlement to individual unemployability, 
and continued the existing 40 percent evaluation for service 
connected lumbosacral strain.  The Veteran appealed the issues of 
his lumbosacral strain evaluation and service connection for 
hypertension.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.

The issue of entitlement to an evaluation in excess of 40 percent 
for lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the competent evidence is against finding 
the Veteran's current hypertension is causally related to the 
Veteran's military service to include as secondary to a service 
connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for hypertension, claimed as secondary to service-connected 
lumbosacral strain, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2006, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim of service connection for hypertension, as 
well as what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained by 
VA.  This letter did not address the issue of secondary service 
connection.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) requires that 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the Veteran's 
representative noted the basis of the prior denial and noted the 
elements of the claim that were needed to substantiate the claim, 
specifically, that the claim had been denied for lack of evidence 
of this condition during his military service and lack of medical 
evidence showing a relationship between the Veteran's service 
connected lumbosacral strain and his hypertension.  The Veteran's 
representative's line of questioning, which included asking the 
Veteran if any medical authority had suggested that there was a 
link between his hypertension and his service connected 
lumbosacral strain, demonstrated that he had actual knowledge of 
the elements necessary to substantiate the claim for benefits.  
In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.  Specifically, the VLJ asked the Veteran if any medical 
authority had told the Veteran that his hypertension was related 
to the medications he took to treat his service connected 
lumbosacral strain.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board can adjudicate the claim(s) based on the 
current record.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, private treatment records, VA 
medical examination results, and statements of the Veteran and 
his representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Hypertension Claim

The Veteran does not allege and the record does not support a 
claim for direct service connection for either of these claims.  
Specifically, there is no evidence of an in-service occurrence or 
injury in the Veteran's service treatment records or in any 
subsequent lay evidence and his hypertension was not diagnosed 
until 2002, several decades after his separation from service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Veteran and his representative have limited his claims to a 
theory of secondary service connection.

Secondary service connection requires evidence of a service 
connection disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran is currently service connected for 
lumbosacral strain.  Therefore, this requirement is met.

Likewise, secondary service connection requires evidence of a 
current disability.  Id.  In this case the VA treatment records 
contain a diagnosis of hypertension.  Thus, this requirement is 
also met.

The third and final requirement for secondary service connection 
is medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Id.  In 
this case, there is no such evidence.  The September 2007 VA 
medical examiner specifically found against a connection, 
stating, "There is absolutely no medical literature that states 
this could happen."  During his May 2010 hearing, the Veteran 
conceded that no medical professional had ever suggested such a 
link to him.  As the only evidence relating to this element is 
negative, this requirement is not satisfied and the claim fails.

Thus, after reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied
	

ORDER

Entitlement to service connection for hypertension, to include as 
secondary to lumbosacral strain, is denied.


REMAND

Lumbosacral Strain Claim

At his May 2010 hearing, the Veteran stated that he had last 
received treatment for his low back in June 2009.  He also 
testified that he believed his private physician at Dallas 
Neurosurgical and Spine Associates had told him that his back was 
ankylosed.  The private treatment records currently of record 
only reflect treatment through February 2009.  As these records 
additional records were clearly identified, VA must attempt to 
obtain them.

Accordingly, the case is REMANDED for the following action:

1.	Please request all treatment records 
identified by the Veteran in his May 2010 
hearing testimony, specifically those 
records from Dallas Neurosurgical and 
Spine Associates dated from February 2009 
to the present.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.	Then readjudicate the claim.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
issued a supplemental statement of the 
case, and afforded the appropriate period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


